Citation Nr: 1202221	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  06-01 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above claims.

The Veteran was scheduled to appear at a hearing before a Veterans Law Judge in July 2007; however, he failed to appear.  The Veteran has not filed a motion for a new hearing date following his failure to appear at the July 2007 hearing.  As such, the case will be processed as if the Veteran withdrew his request for a hearing.  
38 C.F.R. § 20.704(d).

In November 2009, the Board remanded the matter to the RO for the purpose of obtaining additional evidence.  The matter was returned to the Board in October 2010.  In August 2011, the Board requested a Veterans' Health Administration (VHA) expert opinion.  This opinion was received in October 2011.  


FINDINGS OF FACT

1.  The Veteran's left knee disorder, to include medial retinacular strain, chondromalacia, and degenerative joint disease, was incurred in, or caused by, his military service. 

2.  The Veteran's right knee disorder, to include chondromalacia and degenerative joint disease, was incurred in, or caused by, active military service.

3.  The Veteran's bilateral lax ligaments, bilateral patella alta, and subcortical fibrous defect of the left knee are congenital defects for which service connection cannot be granted.

4.  The Veteran's disruption and/or rupture of the anterior cruciate ligament of the right knee was not manifested during active service or until many years thereafter, nor is the currently diagnosed disruption and/or rupture of the anterior cruciate ligament otherwise causally related to such service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disorder, to include medial retinacular strain, chondromalacia, and degenerative joint disease, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

2.  The criteria for entitlement to service connection for a right knee disorder, to include chondromalacia and degenerative joint disease, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

3.  The criteria for entitlement to service connection for bilateral lax ligaments, bilateral patella alta, subcortical fibrous defect of the left knee, and disruption and/or rupture of the anterior cruciate ligament of the right knee have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated January 2005 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  With regard to the denied issues, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.  Otherwise, this decision grants the Veteran's claims for service connection such that no prejudice can result to the Veteran.

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any additional relevant records that VA failed to obtain.  

Lastly, a VA orthopedic examination was conducted in November 2009.  The examiner reviewed the Veteran's claims file and the history of his disability,  conducted an orthopedic examination, and provided opinions on the etiology of the Veteran's knee disorders in an September 2010 addendum.  However, as discussed further below, the VA examiner did not adequately describe the nature and etiology and all of the Veteran's diagnosed knee disorders and mischaracterized the evidence in the Veteran's claims file.  Therefore, in August 2011, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA) upon determination that additional medical expertise was needed for an equitable disposition of the appeal.  See 38 C.F.R. § 20.901(a).  In response to the request, a VHA orthopedic surgeon provided a detailed opinion that is supported by adequate rationale.  This opinion includes consideration of all the Veteran's diagnosed disorders of record and their etiology in accordance with the Board's November 2009 Remand order.  As such, the opinion is adequate to allow judicial review.  Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Board notified the Veteran that the opinion was being sought, provided the Veteran with a copy of the opinion, and gave the Veteran an opportunity to respond with additional evidence or arguments.  See 38 C.F.R. § 20.903(a).  Therefore, VA's duty to obtain an adequate medical opinion has been met.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim he must provide an adequate one).

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Furthermore, the Board is satisfied that the RO has substantially complied with the Board's November 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board's remand Order directed the RO to provide the Veteran with a VA examination and obtain a medical opinion that identified all bilateral knee disorders and determined (1) the date of onset for each disorder, (2) whether all knee disorders that pre-existed service were acquired or congenital, (3) whether any acquired disorders underwent a permanent identifiable increase in severity, and (4) whether any congenital defects were subject to a superimposed disease or injury during service.  Additionally, the Board directed the AMC to obtain complete copies of any recent VA treatment records, and to readjudicate the Veteran's claim.  In this regard, as discussed above, the Board, upon review of report from the November 2009 examination scheduled by the AMC, requested an expert medical opinion to ensure that all the Board's remand directives were adequately addressed.  Additionally, on remand, all relevant VA records were obtained, and the Veteran's claim was readjudicated in a September 2010 Supplemental Statement of the Case (SSOC).

II.  Service Connection

The Veteran contends that he was discharged from active duty service due to his knee disorders such that they should be service connected.  See November 2004 claim.  His representative further contends that, while the evidence shows that the Veteran's knee disorders were diagnosed prior to service, service connection is nevertheless warranted as the knee disorders were aggravated by his military service and a superimposed knee injury occurred during active service.  See October 2009 Informal Hearing Presentation.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

The third Barr/Savage element is not equivalent to the third Shedden/Caluza element, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  Therefore, in Savage, the Court held that competent evidence is required to demonstrate a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  (explaining that "medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a layperson's observation is competent"). 

Subsequent manifestations of chronic disorders may also be service connected where the chronic disorder was diagnosed in service under 38 C.F.R. § 3.303(b), unless the subsequent manifestations are clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Congenital or developmental defects are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, a precedent opinion of the VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990), explained that congenital and developmental defects, while not diseases or injuries subject to service connection under the law, can be subject to superimposed disease or injury during active military service.  In such cases, service connection may be warranted for the resultant disability.  Id. 

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Hickson, 12 Vet. App. at 253; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board most also determine whether any competent lay evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service treatment records show that he began having left knee pain in service after striking it on a ladder in August 1974.  As initial x-rays showed only a bony cyst on his left femur and no traumatic damage, he was diagnosed with knee strain and put on light duty.  However, his conditioned worsened later that month due to a second fall causing severe left knee pain.  He was diagnosed with a severe sprain and referred for an orthopedic evaluation in September 1974.  At this evaluation, he was diagnosed with congenital lax ligaments, high-riding patellas, chondromalacia, recent medial retinaculum strain, and a subcortical fibrous defect.  

As a result, in October 1974, he was referred to the Medical Board for evaluation of his fitness to continue active duty.  The Board noted slight genu recurvatum and listed the following diagnoses:  (1) congenital lax ligaments; (2) high-riding patella, bilaterally; (3) bilateral chondromalacia, (4) medial retinaculum strain of the left knee, resolving; and (5) subcortical fibrous defect, distal left femur, incidental finding on roentgenogram.  Due to these diagnoses, the Veteran was found to be unfit for further naval service for reason of physical disability.  The Medical Board also found that the Veteran's knee disabilities were neither incurred nor aggravated by his period of military service, and the Veteran subsequently signed a statement certifying that he understood that he would discharged without disability pay as a result of this determination.

After service, the VA treatment records indicate that the Veteran experienced ongoing knee pain from degenerative joint disease.  In July 2002, he requested a brace for his right knee to help control symptoms of pain from degenerative joint disease, and records from May 2004 also note a history of degenerative joint disease. 

In November 2009, the Veteran was provided with a VA orthopedic examination.  The Veteran provided the examiner with the history of his knee injury in service.  Specifically, the report notes that the Veteran reported bilateral knee pain in service and had a cast placed on his left knee for a ligament problem.  The Veteran asserted that he has had continual bilateral knee pain since that time.  X-rays showed patella alta bilaterally, but no degenerative changes.  The diagnoses provided are right anterior cruciate ligament rupture, chronic; left chondromalacia with patella alta; and right patella chondromalacia with patella alta.  In the opinion section of the examination report, the examiner states that the Veteran gave a history of right knee injury in service with casting, and found that he has a ruptured anterior cruciate ligament of the right knee as it was much more anterior on subluxation than the left knee.  The examiner provided an addendum further detailing the nature of anterior cruciate ligament ruptures in September 2010.  In the addendum the examiner also opined that patella alta was a congenital condition.

As the examiner mischaracterized the Veteran's medical history, specifically by attributing a knee injury in service to the right knee rather than the left knee, and did not state whether the diagnosed chondromalacia was a congenital defect, the Board obtained an expert medical opinion from a VHA specialist, an orthopedic surgeon.  The specialist provided the following diagnoses of all of the Veteran's current disorders:  (1) bilaterally congenitally lax ligaments, (2) bilateral patella alta (high-riding patella), (3) bilateral chondromalacia patellae, (4) left knee medial retinaculum strain, (5) left subcortical fibrous defect, (6) right knee anterior cruciate ligament disruption or rupture, and (7) degenerative joint disease.

The specialist determined that the Veteran's bilateral congenitally lax ligaments, bilateral patella alta, and left subcortical fibrous defect were congenital disorders that had their onset prior to active military service.  However, she also provided the opinion that the Veteran's left knee injury during active service resulted in a superimposed medial retinacular strain, chondromalacia, and degenerative joint disease of the left knee.  The examiner did not believe that any resultant disability was superimposed on the Veteran's congenital subcortical fibrous defect.

As the Veteran's military records show no right knee injury, the examiner did not find that any injury was superimposed on the Veteran's right knee congenital lax ligaments or patella alta.  As the Veteran's anterior cruciate ligament rupture was first diagnosed in 2009, the specialist determined that the clinical onset of this disorder was after service and, furthermore, the diagnosis was based on an erroneous history of right knee injury during service.

As noted in the medical evidence, the Veteran has current diagnoses of bilateral lax ligaments, bilateral patella alta, and a subcortical fibrous defect of the left knee, but these disorders cannot be service connected as the medical evidence of record shows that these disorders are congenital defects and are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.

The Veteran also has diagnoses of bilateral chondromalacia, medial retinacular strain of the left knee, and disruption and/or rupture of the anterior cruciate ligament of the right knee.  Additionally, he suffers from bilateral degenerative joint disease.  While the November 2009 VA examiner reported no degenerative joint disease on review of the Veteran's x-rays, VA treatment records show treatment for degenerative joint disease and a history of degenerative joint disease, and the VHA specialist determined that the Veteran had a current disorder of degenerative joint disease.  Therefore, resolving any doubt in favor of the Veteran, he has a current diagnosis of bilateral degenerative joint disease.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  

With regard to his left knee disorders, the Veteran has consistently testified as to the nature of his in-service left knee injury and his symptoms of bilateral knee pain since service, and he is competent to so testify.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Hickson, 12 Vet. App. at 253; Grottveit, 5 Vet. App. at 93.  Furthermore, his testimony is credible as it is corrorborated by his service treatment records.  Caluza, 7 Vet. App. at 511.  

The medical evidence shows that the Veteran's left knee medial retinacular strain, chondromalacia, and degenerative joint disease were superimposed on his pre-existing congenital lax ligaments and patella alta, and that his chondromalacia had its onset in service.  Furthermore, although service treatment records do not show a diagnosis of degenerative joint disease, the Veteran's complaints of continuous symptoms of bilateral knee pain since service and VA treatment notes showing a history of degenerative joint disease indicate that his degenerative joint disease had its onset during active service.  Therefore, resolving any doubt in favor the Veteran, the evidence shows a link between the Veteran's military service and his bilateral chondromalacia, bilateral degenerative joint disease, and left knee medial retinacular strain.

As the medical and lay evidence shows that the Veteran has currently diagnosed disorders of left knee medial retinacular strain, chondromalacia, and degenerative joint disease that were superimposed on his pre-existing lax ligaments and patella alta of the left knee during active military service, as well as currently diagnosed disorders of chondromalacia and degenerative joint disease of the right knee that were incurred in service or are otherwise related to service, service connection is warranted for these conditions.  See 38 C.F.R. §§ 3.303(a), (c); 4.9. 

However, the preponderance of the lay and medical evidence is against finding that any disruption or rupture of the right anterior cruciate ligament is related to service.  As noted by the VHA specialist, there is no mention of anterior cruciate ligament disruption at any point in the record prior to the November 2009 VA examination report, and that report based the diagnosis on an erroneous history.  As such, the VA examiner's opinion is of no probative value, as the account that it is based on is demonstrably inaccurate, even in comparison to the history provided by the Veteran earlier in the same examination report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-05 (2008).  Conversely, the VHA specialist determined that this disorder, if even properly diagnosed, had its onset after discharge from service.  Service treatment records show that the Veteran did not have an anterior cruciate ligament rupture at discharge, and there was no injury to the right knee during service.  In short, there is no evidence showing that any anterior cruciate ligament disruption is related to service other than the erroneous opinion provided by the VA examiner, which has no probative value.  Therefore, service connection for disruption and/or rupture of the anterior cruciate ligament must be denied.  As the preponderance of the evidence is against the Veteran's claim, application of the benefit-of-the-doubt rule is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.


ORDER

Service connection for a left knee disorder, to include medial retinacular strain, chondromalacia, and degenerative joint disease, is granted.

Service connection for a right knee disorder, to include chondromalacia and degenerative joint disease, is granted.

Service connection for bilateral lax ligaments, bilateral patella alta, a left knee subcortical fibrous defect, and disruption and/or rupture of the anterior cruciate ligament of the right knee is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


